Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 19, 2018

                                      No. 04-18-00817-CV

                          Joseph A. RAMIREZ and April M. Ramirez,
                                        Appellants

                                                 v.

                                       Rosalinda HURON,
                                            Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2018CV06197
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
       The docketing statement was due on November 13, 2018, but has not been filed. See TEX.
R. APP. P. 32.1(a) (providing an appellant in a civil case shall file a docketing statement promptly
upon filing the notice of appeal). We order appellant to file the docketing statement by
November 29, 2018. A failure to comply with this order may result in this appeal being
dismissed without further notice. See TEX. R. APP. P. 42.3(c).

        Furthermore, appellant has filed a Sworn Statement of Inability to Afford Payment of
Court Costs. We order the clerk of this court to send a copy of the statement and this order to the
court reporter(s), the trial court clerk, and the appellees. We order any response to appellant’s
statement due by November 29, 2018.

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court